DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/21 has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a lighting module that provides infrared (IR) illumination for a vehicle, comprising: a visible light source that includes a number of visible light emitting diodes (LEDs); an IR light source that includes a number of IR light emitting diodes (LEDs) positioned on a printed circuit board (PCB) that is configured to perform the IR illumination for the vehicle; a cover lens formed from a particular material that receives a number of light rays emitted by said IR LEDs and emits said light rays without refraction to an exterior of the lighting module; wherein said module has a dual function; wherein the cover lens conforms to a free-form profile so that a field of view (FOV) of the emitted light is expanded outward a number of degrees; wherein the lighting module collects received light from the exterior and guides the received light through a body of the cover lens to a number of sensor systems positioned near a second PCB.
The closest prior art of record, Jo [US 2018/0363872] teaches the details of a lighting module that provides IR illumination for a vehicle, but fails to teach or disclose the details of cover lens and the structural descriptions therein, as well as light collection details and sensors as claimed. No other cited art cures such a deficiency. 

As to claim 18 and its dependent claims, the claims recite the details of an Autonomous Vehicle (AV) comprising: a sensor system including a vision camera; and a number of lighting modules that each provide infrared (IR) illumination, the said lighting modules including: a number of IR light emitting diodes (LEDs) positioned on a printed circuit board (PCB) configured to perform IR illumination for the AV, and a visible light source that includes a number of visible light emitting diodes (LEDs), an IR light source that includes a number of IR light emitting diodes (LEDs) positioned on a printed circuit board (PCB) that is configured to perform the IR illumination for the vehicle; a cover lens formed from a particular material that receives a number of light rays emitted by said IR LEDs and emits said light rays without refraction to an exterior of the lighting module; wherein said module has a dual function; wherein the cover lens conforms to a free-form profile so that a field of view (FOV) of the emitted light is expanded outward a number of degrees; wherein the lighting module collects received light from the exterior and guides the received light through a body of the cover lens to a sensor positioned near said PCB, the said number of lighting modules being positioned relative to the vision camera linearly or in an arcuate direction.

Because the prior art of record fails to teach or disclose the details of an Autonomous Vehicle (AV) comprising: a sensor system including a vision camera; and a number of lighting modules that each provide infrared (IR) illumination, the said lighting modules including: a number of IR light emitting diodes (LEDs) positioned on a printed circuit board (PCB) configured to perform IR illumination for the AV, and a visible light source that includes a number of visible light emitting diodes (LEDs), an IR light source that includes a number of IR light emitting diodes (LEDs) positioned on a printed circuit board (PCB) that is configured to perform the IR illumination for the vehicle; a cover lens formed from a particular material that receives a number of light rays emitted by said IR LEDs and emits said light rays without refraction to an exterior of the lighting module; wherein said module has a dual function; wherein the cover lens conforms to a free-form profile so that a field of view (FOV) of the emitted light is expanded outward a number of degrees; wherein the lighting module collects received light from the exterior and guides the received light through a body of the cover lens to a sensor positioned near said PCB, the said number of lighting modules being positioned relative to the vision camera linearly or in an arcuate direction, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875